Citation Nr: 9924324	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to March 
1971.

This appeal arises from a rating decision of March 1998 from 
the Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which granted the veteran's claim for 
entitlement to service connection for PTSD.  A 30 percent 
disability rating was assigned from November 14, 1996.


REMAND

Initially, the Board finds that the veteran's claim for an 
increased rating for his service-connected PTSD, currently 
rated as 30 percent disabling, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented a claim that is plausible.  A claim that a disorder 
has become more severe is well grounded where the disorder 
was previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).


A VA examination by a psychiatrist was conducted in December 
1996.  At that time the diagnosis was bipolar disorder.  The 
examiner indicated that the veteran would undergo a 
psychological evaluation regarding the PTSD.  The VA 
psychological evaluation was conducted in February 1998.  
However, the record indicates that the VA psychiatrist did 
not review the report. As such, the Board is of the opinion 
that a contemporaneous and thorough examination would be of 
assistance in this case. 
In a recent decision the United States Court of Appeals for 
Veterans Claims (Court) held that at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based on the facts found-a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED to the RO for the following actions:

1.  It is requested that the RO furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of all VA and private treatment 
records associated with recent treatment 
received for his PTSD, to include the 
Vietnam Vet Center.  The RO should inform 
the veteran that Dr. Tommie M. Richardson 
did not respond to the RO's request for 
medical records and request the veteran's 
assistance.  The RO should also notify 
him that he may submit additional 
evidence and argument in support of his 
claim. 

2. The RO should schedule the veteran for 
a VA examination by a psychiatrist in 
order to determine the severity of the 
service-connected PTSD.  All necessary 
tests and studies deemed necessary should 
be conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  To the extent possible, the 
examiner should describe the 
symptomatology and findings specifically 
attributable to PTSD as opposed to any 
other psychiatric disability diagnosed.  
If the symptoms and findings cannot be 
differentiated the examiner should so 
state.  The examiner is requested to 
render any opinion as to the 
relationship, if any, between the PTSD 
and any other psychiatric disorder 
diagnosed.  The examiner should express 
an opinion on the extent to which PTSD 
affects the veteran's occupational and 
social functioning. I t is requested that 
the examiner include a Global Assessment 
of Functioning (GAF) score as to the 
veteran's service-connected PTSD with an 
explanation of the numeric code assigned.  
The claims folder and a copy of this 
Remand must be made available to the 
psychiatrist for review in conjunction 
with the examination.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased evaluation 
for PTSD, to include consideration of the 
staged ratings as set forth in the 
Fenderson case.

If the benefit sought is not granted, the veteran and his 
representative should be provided with a Supplemental 
Statement of the Case, and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  No further action is required of 
the veteran unless he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


